 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11
12
     ADOBE INC.,                               Case No.: 2:18-cv-09883 ODW(JPRx)
13
                  Plaintiff,
14                                             (CONSENT) JUDGMENT
                       v.                      AGAINST DEFENDANT
15                                             DIGICOMP INTERNATIONAL,
     DIGICOMP INTERATIONAL, INC., et           INC., INCLUDING PERMANENT
16   al.                                       INJUNCTION
17               Defendants.
                                               Judge: Hon. Otis D. Wright, II
18
19
20
21
22
23         The Court, pursuant to the Stipulation for Entry of Consent Judgment jointly

24   filed by Plaintiff Adobe Inc. (“Plaintiff”) and Defendants Digicomp International,

25   Inc. and Ardeshir “David” Davood (collectively, “Defendants”), hereby Orders

26   that a final consent judgment shall be and hereby is entered against Defendant

27   Digicomp International, Inc. (“Digicomp”) on Plaintiff’s Complaint for Damages

28   [ECF Dkt. 1] as follows.

                                         -1-
                            [PROPOSED] CONSENT JUDGMENT
 1         I.     FINAL (CONSENT) JUDGMENT: Plaintiff shall recover from
 2   Defendant Digicomp the sum of $185,000.00 on its first and second causes of
 3   action for copyright and trademark infringement as the prevailing party in this
 4   action under to 17 United States Code (“U.S.C.”) §504(b) and 15 U.S.C. §1117(a).
 5         II.    PERMANENT INJUNCTION:                   Defendant Digicomp and any
 6   person or entity acting at its direction, including any and all agents, servants,
 7   employees, partners, assignees, distributors, suppliers, resellers and any others over
 8   which it may exercise control, are hereby restrained and enjoined, pursuant to 17
 9   U.S.C. § 502 and 15 U.S.C. § 1116(a), from engaging in, directly or indirectly, or
10   authorizing or assisting any third party to engage in, any of the following activities
11   in the United States and throughout the world:
12                A.     copying, manufacturing, importing, exporting, purchasing,
13   installing, mirroring, marketing, advertising, selling, offering for sale, distributing,
14   dealing in or otherwise making any use in commerce of any product or service that
15   uses, or otherwise making any use of, any of Plaintiff’s ADOBE (1-31-1986,
16   USPTO, Reg. No. 1,475,793); ACROBAT (4-26-1994, USPTO, Reg. No.
17   1,833,219); ADOBE PHOTOSHOP (2-2-1990, USPTO, Reg. No. 1,651,380);
18   ADOBE PREMIERE (12-18-1991, USPTO, Reg. No. 1,769,184); ADOBE
19   ILLUSTRATOR (12-15-1986, USPTO, Reg. No. 1,479,408); FIREWORKS (9-
20   12-1996, USPTO, Reg. No. 2,043,911); DREAMWEAVER (12-0-1997, USPTO,
21   Reg. No. 2,294,926); FLASH (2-20-1997, USPTO, Reg. No. 2,855,434);
22   INDESIGN (8-31-1999, USPTO, Reg. No. 2,439,079); FLASH BUILDER (3-22-
23   2010, USPTO, Reg. No. 3,857,720); ADOBE AUDITION (8-25-2003, USPTO,
24   Reg. No. 2,861,671); CREATIVE SUITE (10-27-2003, USPTO, Reg. No.
25   3,111,341); PRELUDE (5-7-2012, USPTO, Reg. No. 4,262,546); SPEEDGRADE
26   (12-16-2003, USPTO, Reg.          No. 4,142,777); and LIGHTROOM (9-4-2007,
27   USPTO, Reg. No. 3,288,605) trademarks and any unauthorized copies of
28   Plaintiff’s Adobe Creative Suite 6 Master Collection (Computer File, 2012-07-20,
                                        -2-
                           [PROPOSED] CONSENT JUDGMENT
 1   Reg. No. TX0007568685), Photoshop CS6 Extended (Text, 2012-06-22, Reg. No.
 2   TX0007554295); Illustrator CS6 (Text, 2012-05-07, Reg. No. TX0007620302);
 3   InDesign CS6 (Text, 2012-06-21, Reg. No. TX0007620297); Acrobat X Pro
 4   (Computer File, 2011-01-11, Reg. No. TX0007358035); Flash Professional CS6
 5   (Computer File, 2012-05-07, Reg. No. TX0007555175); Dreamweaver CS6
 6   (Computer File, 2012-06-21, Reg. No. TX0007555170); Fireworks CS6
 7   (Computer File, 2012-06-21, Reg. No. TX0007555180); Adobe Premiere Pro CS6
 8   (Computer File, 2012-06-27, Reg. No. TX0007558286); After Effects CS6
 9   (Computer File, 2012-07-20, Reg. No. TX0007568717); Adobe Audition CS6
10   (Computer File, 2012-06-21, Reg. No. TX0007555185); SpeedGrade CS6
11   (Computer File, 2012-06-26, Reg. No. TX0007554942); Prelude CS6 (Computer
12   File, 2012-06-26, Reg. No. TX0007554952); Encore CS6 (Text, 2012-07-17, Reg.
13   No. TX0007567108); Bridge CS6; Media Encoder CS6 (Computer File, 2012-07-
14   24, Reg. No. TX0007570115); and Flash Builder 4.6 Premium Edition copyrights
15   (collectively, “Plaintiff’s Trademarks and Copyrights”), and/or any Intellectual
16   Property that is confusingly or substantially similar to, or that constitutes a
17   colorable imitation of, any of Plaintiff’s Trademarks and Copyrights, whether such
18   use is as, on, in or in connection with any trademark, service mark, trade name,
19   logo, design, Internet use, website, domain name, metatags, advertising,
20   promotions, solicitations, commercial exploitation, television, web-based or any
21   other program, or any product or service, or otherwise;
22                B.    copying or downloading, other than for bona fide personal or
23   business use of validly licensed and registered copies of Plaintiff’s software subject
24   to the terms of Plaintiff’s License and Services Agreement, any software
25   containing Plaintiff’s Trademarks and Copyrights and/or any Intellectual Property
26   that is confusingly or substantially similar to, or that constitutes a colorable
27   imitation of, any of Plaintiff’s Trademarks and Copyrights;
28   ///
                                        -3-
                           [PROPOSED] CONSENT JUDGMENT
 1                C.    knowingly purchasing computers installed with copies of
 2   Plaintiff’s software or any unauthorized software containing Plaintiff’s Trademarks
 3   and Copyrights;
 4                D.    marketing, advertising, offering for sale, selling, distributing, or
 5   dealing in computers installed with copies of Plaintiff’s software or any
 6   unauthorized software containing Plaintiff’s Trademarks and Copyrights;
 7                E.    performing or allowing others employed by or representing it,
 8   or under its control, to perform any act or thing which is likely to injure Plaintiff,
 9   any of Plaintiff’s Trademarks and Copyrights, and/or Plaintiff’s business
10   reputation or goodwill; and/or
11                F.    engaging in any acts of federal and/or state trademark and/or
12   copyright infringement, false designation of origin, unfair competition, dilution, or
13   other act which would damage or injure Plaintiff.
14         III.   SERVICE AND ENTRY: This Consent Judgment and Permanent
15   Injunction shall be deemed to have been served upon Defendant Digicomp at the
16   time of its execution by the Court. The Court finds there is no just reason for delay
17   in entering this Permanent Injunction against Defendant Digicomp, and the Court
18   directs immediate entry of this Permanent Injunction against Defendant Digicomp.
19         IV.    NO APPEALS AND CONTINUING JURISDICTION: No appeals
20   shall be taken from this Consent Judgment or Permanent Injunction, and the Parties
21   waive all rights to appeal. This Court expressly retains jurisdiction over this matter
22   to enforce any violation of the terms of this Consent Judgment and Permanent
23   Injunction against Defendant Digicomp, and to enforce any violation of the terms
24   of the underlying Settlement Agreement between the Parties.
25   ///
26   ///
27   ///
28

                                        -4-
                           [PROPOSED] CONSENT JUDGMENT
 1         V.     NO FEES AND COSTS.                The Parties shall bear its/his own
 2   attorneys’ fees and costs incurred in this matter.
 3
 4         IT IS SO ORDERED, ADJUDICATED and DECREED this 2nd day of
 5   January 2020.
 6
                                             _______________________________
 7                                           HON. OTIS D. WRIGHT, II
 8                                           United States District Judge
                                             Central District of California
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -5-
                           [PROPOSED] CONSENT JUDGMENT
